 



Exhibit 10.1
FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT
     THIS FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”) is
entered into as of the 31st day of January, 2008, by and among XATA Corporation
(“Purchaser”), GeoLogic Solutions, Inc. (the “Company”), Platinum Equity Capital
Partners, L.P., Platinum Equity Capital Partners-A, L.P., Platinum Equity
Capital Partners-PF, L.P., and Platinum Transportation Principals, LLC
(“Sellers”), and GeoLogic Management, Inc. (the “FCC SPE”).
     WHEREAS, Purchaser, Sellers and FCC SPE entered into that certain Stock
Purchase Agreement dated as of December 19, 2007 (the “Agreement”); and
     WHEREAS, Purchaser, Sellers and FCC SPE desire to amend the Agreement, on
the terms and subject to the conditions of this Amendment.
     NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein and in the Agreement, and other good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged by each party),
Purchaser, Sellers and FCC SPE hereby agree as follows:
     1. Unless otherwise defined herein, each capitalized term used herein shall
have the meaning (if any) provided therefor in the Agreement.
     2. Section 2.3 of the Agreement is hereby amended and restated to read in
its entirety as follows:
          “2.3 Payment of Purchase Price. The Purchase Price shall be paid at
Closing as follows:
               (a) Purchaser shall, on behalf of the Company, pay all
outstanding Indebtedness in accordance with the payoff letters to be delivered
at Closing pursuant to Section 10.4;
               (b) Purchaser will issue to Sellers the Seller Notes in the
aggregate principal amount of $1,475,000 and the Seller Convertible Notes in the
aggregate principal amount of $525,000;
               (c) Purchaser will deposit into escrow with the Escrow Agent an
aggregate amount equal to $300,000 (the “Indemnification Escrow Amount”) all of
which shall be made up of shares of common stock of XATA Corporation in an
amount equal to (i) $300,000 divided by (ii) the Per Share Price (the “Escrowed
XATA Shares”), to be held by the Escrow Agent pursuant to the terms of the
Indemnification Escrow Agreement;
               (d) Purchaser will deposit into escrow with the Escrow Agent an
aggregate amount equal to $735,000 (the “Severance Escrow Amount”) to be held by
the Escrow Agent pursuant to the terms of the Severance Escrow Agreement;

 



--------------------------------------------------------------------------------



 



               (e) Purchaser will deposit into escrow with the Escrow Agent an
aggregate amount equal to $150,000 (the “Audit Escrow Amount”) to be held by the
Escrow Agent pursuant to the terms of the Audit Escrow Agreement;
               (f) Two business days prior to Closing Date, Sellers shall
deliver to Purchaser a pre-closing statement (the “Pre-Closing Statement”)
setting forth Sellers reasonable calculation, prepared in accordance with the
Company’s accounting policies and practices and in accordance with GAAP of the
estimated Net Working Capital of the Company on the Closing Date (the “Estimated
Working Capital”). If Estimated Working Capital is less than $850,000, then the
Purchaser will retain from the Purchase Price an amount (the “Holdback Amount”)
equal to (i) the Target Amount minus (ii) the Estimated Working Capital;
               (g) Purchaser shall, on behalf of the Company, pay $325,000 to
QSI Corporation, which amount represents Sellers’ portion of the Cancellation
Fee (as such term is defined in that certain Cancellation Agreement, dated as of
January 24, 2008, by and between QSI Corporation and the Company);
               (h) Purchaser shall, on behalf of the Company, pay $34,410 to
Stellar Satellite Communications Ltd., which amount represents Sellers’ portion
of the Payment (as such term is defined in that certain Letter Agreement re:
Termination of DS100 Modem Purchase Agreement, dated as of January 28, 2008, by
and between Stellar Satellite Communications Ltd. and the Company); and
               (i) An amount equal to the Purchase Price less the payments made
under Sections 2.3(a) through 2.3(h) shall be allocated among Sellers pro rata
in accordance with the number of Shares being sold and shall be paid by
Purchaser to each Seller at the Closing by wire transfer of immediately
available funds to such account as Sellers may designate in writing prior to the
Closing.”
     3. Section 10.1 of the Agreement is hereby amended to delete the last
sentence of such paragraph.
     4. Purchaser acknowledges and agrees to pay on behalf of the Company
$75,000 to QSI Corporation, which amount represents Purchaser’s portion of the
Cancellation Fee (as such term is defined in that certain Cancellation
Agreement, dated as of January 24, 2008, by and between QSI Corporation and the
Company (the “Cancellation Agreement”)), when such payment is due under the
Cancellation Agreement.
     5. Except as amended by the foregoing, the Agreement and each provision
thereof shall remain in full force and effect.
     6. Each reference to the Agreement in any document or instrument delivered
pursuant to or in connection with the Agreement shall be deemed to be a
reference to the Agreement, as amended by this Amendment.

-2-



--------------------------------------------------------------------------------



 



     7. This Amendment may be executed by facsimile and in one or more
counterparts, all of which shall be considered one and the same instrument,
binding on each party, notwithstanding that each party is not a signatory to the
same counterpart.
     8. This Amendment will be governed by the laws of the State of New York
without regard to conflicts of laws principles.
[Signature page follows]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Amendment as of
the date first set forth above.

                     
 
                    PURCHASER:   THE COMPANY:    
 
                    XATA CORPORATION   GEOLOGIC SOLUTIONS, INC.    
 
                    By:   /s/ Mark Ties   By:   /s/ Eva M. Kalawski            
         
Name::
  Mark Ties   Name::   Eva M.Kalawski                    
Title::
  Chief Financial Officer   Title::   Vice President & Secretary                
   
 
                    FCC SPE:   SELLERS:    
 
                    GEOLOGIC MANAGEMENT, INC.   PLATINUM EQUITY CAPITAL
PARTNERS, L.P.    
 
                    By:   /s/ Eva M. Kalawski   PLATINUM EQUITY CAPITAL
PARTNERS-A, L.P.    
 
                    Name::   Eva M. Kalawski
 
               
Title::
  Vice President & Secretary
 
  PLATINUM EQUITY CAPITAL PARTNERS-PF, L.P.                             By:  
Platinum Equity Partners, LLC, their general partner
 
                   
 
                   
 
   
 
      By:   Platinum Equity Investment
Holdings, LLC, its senior managing
member    
 
                            By:   /s/ Eva M. Kalawski                          
    Name::   Eva M. Kalawski                      
 
      Title::   Vice President & Secretary                    
 
                            PLATINUM TRANSPORTATION PRINCIPALS, LLC    
 
                            By:   Platinum Equity Investment Holdings, LLC, its
senior managing member
 
                            By:   /s/ Eva M. Kalawski                          
    Name::   Eva M. Kalawski                      
 
      Title::   Vice President & Secretary                    

 